Citation Nr: 0016963	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-04 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from August 1945 to February 
1965.

This appeal arises from the September 1998 rating decision 
from the Winston-Salem, North Carolina Regional Office (RO) 
that denied the veteran's claim for service connection for 
PTSD.  A Notice of Disagreement was filed in December 1998 
and a Statement of the Case was issued in February 1999.  A 
substantive appeal was filed in March 1999 with no hearing 
requested.

It appears that the veteran may be requesting that his claim 
for service connection for a psychiatric disability to 
include depression be reopened.  As this issue is not before 
the Board for review, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and sufficient evidence 
for an equitable determination of the veteran's claim has 
been obtained.

2.  It is not at least as likely as not that that the veteran 
has PTSD as a result of his service experience. 


CONCLUSION OF LAW

1.  The veteran has stated a well-grounded claim for service 
connection for PTSD.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service records show in part that the veteran 
was wounded in action in Korea in November 1950 and received 
a Purple Heart Medal.  

On a service enlistment examination in August 1945, the 
veteran's nervous system was clinically evaluated as normal.  

On a reenlistment examination in April 1946, the veteran's 
nervous system was clinically evaluated as normal.

On a reenlistment examination in April 1950, the veteran's 
nervous system was clinically evaluated as normal.

On a record from December 1950, it was noted that the veteran 
was wounded in action in November 1950 by a bullet that 
passed through the right leg.  He was treated for the right 
leg. 

On a reenlistment examination in April 1955, the veteran's 
psyche was clinically evaluated as normal.

On a reenlistment examination in April 1960, the veteran's 
psyche was clinically evaluated as normal.

In November 1963, the veteran was seen for follow up for a 
leg problem that involved sluggish venous circulation in the 
lower extremities associated with his occupation.  He had the 
leg problem for ten years and was discouraged.  The 
consultation report indicated that the veteran was a serious, 
intense, hard working, conscientious, and obsessive 
individual who had concentrated on his job and not permitted 
himself relaxation.  He was advised and reassured.  

In September 1964, the veteran was seen for problems with 
pain in both feet.  He was referred from a physical and 
psychological viewpoint for orthopedic shoes.  

On a transfer to reserves examination in November 1964, the 
veteran's psyche was clinically evaluated as normal.

On a reserve quadrennial examination in November 1968, no 
history of frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, or nervous trouble 
of any sort was reported.  On examination, the veteran's 
psyche was clinically evaluated as normal.

On a VA examination in September 1969, the veteran's nervous 
system, including psyche and personality, was clinically 
evaluated as normal.

VA outpatient records show that in August 1979, the veteran 
was seen with complaints of marital problems.  He wanted to 
see a psychiatrist.  One problem was his drinking.  He 
avoided people as much as possible, he had problems sleeping, 
and he was very bitter about life.  He was angry with his 
son.  He had no previous psychiatric treatment.  He had 
several medical problems and many family problems.  The 
assessment included that the veteran was depressed and was 
crying.  He appeared to be a very sensitive individual who 
needed someone to discuss problems with.  He was a heavy 
drinker and could possibly be a potential alcoholic.  He was 
referred to the Mental Health Clinic.

In September 1979, the veteran was seen at the Mental Health 
Clinic.  He reported that he had no patience and would fight 
with his wife.  He was angry at his children.  He had many 
problems.  He was uncomfortable around people and slept 
poorly.  He would awaken frequently.  He admitted to drinking 
a case of beer a day.  He reported that he had no one to talk 
to.  The assessment included depression.  He had feelings of 
guilt and anger.  There was no suicidal intent.  There was 
marital discord and alcohol abuse.  

Later in September 1979, the veteran reported that he could 
taper his consumption of alcohol and if not, he would 
consider treatment.  The assessment included that the veteran 
appeared to be having problems adjusting to retirement and 
being responsive to his wife.  

In August 1980, the veteran reported satisfactory resolution 
of the previous issue.  He wished to explore his response to 
his son, whose behavior he disapproved of.  The assessment 
included situational conflict and stress in relationship with 
son.  

Records from the Naval Regional Hospital from February 1982 
to April 1984, include that in February 1982, the problem 
list for the veteran included questionable depression and 
anxiety.

In August 1982, the problem list for the veteran included 
anxiety.  

A psychiatric consult from September 1982 shows the veteran 
was seen with complaints of frustration.  He had mid-life 
depression along with physical health problems.  The 
impression included phase of life problem with depressive 
symptomatology.  

In January 1983, the veteran was seen for treatment of high 
blood pressure and atypical chest pain.  He was wound up and 
uptight.

Records from April 1983 to May 1983 show that the veteran was 
seen for treatment for disabilities to include 
arteriosclerotic cardiovascular disease and depression.  In 
April 1983, as part of postoperative treatment for quadruple 
coronary artery bypass grafting, the veteran was treated for 
being anxious and nervous.  Additionally in April 1983, it 
was noted that he veteran had chest tightness that occurred 
more frequently with emotional distress rather than on 
physical exertion.  

In August 1983, December 1983, and April 1984, the veteran's 
problem list included situational depression.  

A May 1984 report from Gerald M. Davis, Ph.D., indicates that 
the veteran was referred from the Naval Regional Hospital.  
He was severely depressed, agitated, and explosive.  He was 
having obsessional thought patterns relative to his 1950 leg 
wound in service and was having some paranoia regarding the 
same issue, namely that the leg wound would be exposed as 
having occurred at the hand of a fellow soldier being 
careless with a weapon; this having been a guarded secret 
throughout his life.  His recent depression was triggered by 
some attempt of friends to have his service unit singled out 
for special recognition, and the veteran subsequently 
developed severe guilt, depression, etc.  This pattern had 
apparently occurred several times since the injury and he had 
developed similar levels of depression.  

On a VA psychiatric examination in September 1984, the 
veteran reported that his depression had developed mainly 
over the last three years when had had been unable to do 
regular work.  He described continued thoughts about his leg 
wound, which he received in service, in addition to the 
problems created by his physical disability and family 
problems and pressures.  On examination, the veteran appeared 
alert and cooperative and reported symptoms including 
recurrent feelings of depression, a desire to be by himself, 
and feelings of tension and irritability.  His speech was 
coherent and memory appeared adequate.  The diagnoses 
included atypical anxiety disorder with depression.  A note 
indicated that in the opinion of the examiner, it did not 
appear that the veteran's psychiatric disability, as 
diagnosed above, was directly due to his service connected 
disability.

In a statement in October 1995, a friend of the veteran's 
indicated that he had known the veteran for over 20 years.  
The veteran had been shot in the leg in service by a fellow 
soldier.  This had always been secret.  However, the veteran 
had attended a reunion of servicemen and met the soldier that 
shot him.  After that, the veteran would get really down when 
he re-lived the incident.  He had kept this secret from his 
family until recently.  

In a report from March 1996, G. J. Fatica, M.A., L.P.A., who 
indicated that he was a clinical psychologist, indicated that 
the veteran had first been seen in July 1991 after being 
referred by a fellow clinician.  He subsequently had been 
seen every two weeks.  The therapy had focused on symptoms of 
depression, agitation, and at times obsessive thought 
patterns, particularly in relationship to his being wounded 
in service by a fellow soldier.  From this experience, the 
veteran had severe physical disability, namely in his legs, 
and mental anguish and difficulties in coping with the trauma 
from this injury.  The therapy had focused upon rational 
emotive and cognitive restructure modes to deal with his 
subsequent depression and guilt as well as difficulty in 
relation to the post traumatic effects of resolution of this 
accident.  It was to be noted that the result of the accident 
and the emotional fall-out from this had affected all aspects 
of his life, including relationships with age cohorts, 
family, friends, and authority in general.  He had also been 
dealing with the loss of mobility, feelings of productiveness 
because of the accident, and his general health status.  

In a statement received in January 1996, a friend of the 
veteran's reported that the veteran was injured in November 
1950 in service.  The writer was not an eyewitness but 
arrived on the scene immediately after it happened.  The 
veteran was in the immediate area of a careless individual 
who was playing with a pistol when the weapon discharged, 
hitting the veteran in the leg.  None of this occurred 
because of the veteran's fault.  

In a report dated in January 1997, G. J. Fatica, M.A., 
L.P.A., indicated that the veteran's clinical symptomatic 
package included areas of depression, agitation, and 
obsessive compulsive behaviors with a particularly strong 
emphasis on obsessiveness of thought patterns.  This was 
specifically related to his being wounded in service by a 
fellow soldier.  From this experience, the veteran not only 
had severe physical disability but also mental difficulties 
and specifically those related to coping with the trauma from 
his leg injury.  It was felt that there were some post 
traumatic stress connections to his disorder, particularly in 
relation to the guilt that he talked about over being wounded 
in such a fashion and not being able to help out his fellow 
comrades and actually going to war.  He also showed a lot of 
anxiety and nervousness as well as recurrent dreams and 
thought patterns which were flashback types in constantly re-
experiencing this injury.  He manifested some of the classic 
symptoms of difficulty with sleeping, at time concentrating, 
and complaining that he just could not stay focused as well 
as trying to avoid certain memories, and then at times 
needing to go over those memories and needing to process 
them.  Also, the anger from this situation has impaired him 
in other relationships, particularly in relation to living 
with guilt over interpersonal familial relationships.  Over 
the course of therapy, the veteran had dealt with 
emotionality and frustration in processing his disability at 
the hands of a fellow soldier.  This still impaired him and 
caused him great emotional distress and anger over time.  He 
had short frustration tolerance, was easy to anger, was 
moody, and would obsess about the trauma.  The guilt and 
sadness and the other symptomatology of PTSD remained an 
ongoing and every day part of his life.  

On a VA PTSD examination in from January 1998, the veteran 
reported that he had difficulty ever since he was wounded in 
1950.  He stated that he was shot by a comrade, by mistake.  
He was ashamed that his wound came at the hands of one of his 
own troops, rather than the enemy.  He stated that he had 
shameful dreams and would wake up crying; this happened about 
once or twice a month.  He stated that he was impatient, had 
a lot of anger, and had difficulty in getting along with 
others.  The veteran was referred for psychological testing.  
Subsequently added to the examination report were diagnoses 
including depression not otherwise specified and that the 
psychological testing was reviewed.  The examiner was 
indicated to be an M.D.

On a VA psychological evaluation in April 1998, the veteran 
reported that his most troublesome memory of his military 
service involved "keeping up and being on time".  He also 
stated strongly that a fellow soldier, who accidentally shot 
the veteran in the right leg in November 1950, "stole his 
glory".  The veteran felt that he should have been with his 
squad and platoon when they served in combat in Korea.  
However, the veteran was evacuated from Korea after the 
incident.  The veteran explained that he never told his wife 
or parents that he had been shot accidentally.  He lied about 
who shot him until his family met the soldier who shot him at 
a mini-reunion and the subject of the shooting came up.  The 
veteran reported that in 1988 and 1989, he received 
psychological treatment from Gerald Davis because he 
daydreamed about being questioned where he was and where the 
ammunition was.  He interpreted this dream as deriving from 
his guilt for not being with his platoon in Korea.  He also 
sought treatment because of his lack of patience with others, 
particularly those he believed did not do their jobs.  The 
veteran stated that his relationship with his wife was 
strained.  He had stopped drinking and smoking.  He and his 
wife frequented a bar with other retired soldiers and their 
spouses.  He attended church.  He was a volunteer treasurer 
for a fraternal organization.  He stated that he thought he 
would "go crazy" if he did not have something to do.  He 
stated that he was in constant pain.  He was also obsessed 
with being early.  For example, he arrived for the evaluation 
two and one-half hours early.  He had a difficult time 
falling asleep.  He had no problem with his appetite.  The 
veteran indicated that he did not drive in inclement weather.  
On examination, the veteran appeared quite tense and was both 
verbally animated and verbally aggressive with the examiner.  
His speech was well developed and his thought processes were 
generally logical and goal directed.  However, the veteran 
typically gave minimal answers to specific questions and he 
wandered into long monologues, characterized by blame and 
externalization for his difficulties in interpersonal 
relationships.  Although irritable and occasionally mildly 
surly, he was not in any way threatening to the examiner.  
The veteran was generally cooperative during testing.  When 
he was probed regarding his most troublesome military memory, 
the veteran became intense but there was no evidence of 
disinhibition or arousal beyond his baseline, moderately 
aroused manner, which he maintained throughout the 
evaluation.  

Tests administered included the Minnesota Multiphasic 
Personality Inventory-2 (MMPI-2), Mississippi Scale for 
Combat-Related PTSD (M-PTSD), Incomplete Sentences Blank - 
Adult Form (ISB), Thematic Apperception Test (TAT), Bender 
Visual-Motor Gestalt Test, Military projective drawing, 
Military apperception technique, and Diagnostic and PTSD 
interview.  The results included that the evaluation results 
failed to confirm a diagnosis of PTSD in an individual who 
likely experienced mild to moderate underlying depression, 
difficulty with authority figures, and intense alienation and 
withdrawal from others.  Results of the MMPI-2 were 
clinically valid; the veteran scored 32 on the experimental 
PTSD "PK" subscale, somewhat above the empirically derived 
PTSD criterion.  Similarly, he scored 112 on the M-PTSD, 
slightly above the PTSD threshold score.  The veteran was 
exposed to a potentially life threatening circumstance when 
he was accidentally shot by another soldier; however, the 
veteran did not state during the interview that being shot 
was his most troublesome memory.  This was an individual who 
was bitter and extremely angry over being wounded and, thus, 
unable to serve his country in combat with the troops he 
trained with.  The veteran believed he was not given an 
opportunity to reach his full potential as a soldier.  The 
veteran was an individual who likely handled his own sense of 
deep-seated insecurity and sense of inadequacy through 
distrust and suspicion of others.  He was clearly preoccupied 
with his trauma, but there was inadequate evidence of 
persistent avoidance of stimuli associated with his trauma to 
substantiate a diagnosis of PTSD.  Irritability and outbursts 
of anger - PTSD symptoms of arousal - were likely present, 
but they were more likely related to the veteran's 
characterological disturbance on Axis II, not part of a 
syndrome of increased arousal related specifically and 
exclusively to his military trauma.  A deep sense of personal 
failure was present, based on the veteran's perceived 
inability to have reached his military potential.  
Nevertheless, beneath his paranoid and highly rigid defenses, 
this was an individual who cared for others, particularly 
those whom he judged to be less fortunate.  The results of 
the evaluation failed to suggest the presence of any active 
psychosis or any underlying organic process.  The results of 
the Bender Visual-Motor Gestalt Test were generally 
unremarkable and there was no evidence of organic deficit.  
The diagnostic impressions included depressive disorder, not 
otherwise specified, and paranoid personality features.  The 
examiner was indicated to be an Ed.D, licensed psychologist, 
and psychological consultant to a Ph.D.

By rating action of September 1998, service connection for 
PTSD was denied.  The current appeal to the Board arises from 
this action.

Received in December 1998 was an October 1998 statement from 
a friend of the veteran who indicated that he had known the 
veteran for the past 25 years.  He indicated that the veteran 
had eight of the ten symptoms of PTSD including guilt about 
surviving where others did not, anxiety and nervousness, 
depression and deep sadness, jumpiness, especially to sounds 
that remind the veteran of the traumatic event, trouble 
getting close to people in social and family situations, 
trouble concentrating, and denial or avoidance of certain 
memories.  Further, the veteran occasionally had nightmares 
and reexperienced the traumatic event, which was getting shot 
by one of his own soldiers.  He did not use drugs to calm 
down because he did not want to be addicted.  

In a September 1999 report, G. J. Fatica, M.A., L.P.A., 
H.S.P., indicated that the veteran was dealing with PTSD, 
delayed onset.  He met the criteria of one who had 
experienced and confronted with serious injury and a threat 
to his life, as well as recurrent and intrusive dreams.  He 
continued to obsess and ruminate about what happened to him 
and how it had affected his life.  There had been ongoing, 
and at times, increased periods of crying and tearfulness 
brought on simply by the thought of this past experience.  He 
had spent much of his time trying to avoid reliving the 
experience by not having anything to do with the man who had 
shot him.  There was also subsequent feelings of detachment 
and estrangement from others, particularly even in 
relationship to family member (i.e., not being able to talk 
about this).  He had problems dealing with his own identity 
and his own role in life, and it has caused much confusion 
and obsessing over the fact that he did not feel that 
anything was getting resolved.  He was having difficulty also 
with sleep patterns, and there was increased irritability and 
often outbursts of anger that totally frustrated him and 
interfered with his inner communication with his family.  As 
the veteran had been in therapy, much of the symptomatology 
and the severe stressors from this disorder seemed to surface 
more and more.  The veteran was still dealing with the 
concomitant and correlated aspects of this disorder, namely 
depressive and obsessive compulsiveness, about the event.  It 
was the therapist's opinion that PTSD had been part of the 
veteran's clinical picture before anybody gave a label to 
that disorder.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, her appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A well grounded claim is 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 
5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 81 (1990).  
To be well grounded, a claim must be accompanied by 
supportive evidence, and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1999); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Additionally, VA regulations require 
three elements to establish service connection for PTSD:  
medical evidence establishing a diagnosis of the condition; 
credible evidence that an inservice stressor occurred; and a 
link, established by medical evidence, between the current 
symptoms and the inservice stressor.  If a claimed inservice 
stressor is related to combat, service records showing combat 
service or a combat citation is conclusive evidence of a 
stressor, in the absence of evidence to the contrary.  38 
C.F.R. § 3.304(f) (1999); see also Zarycki v. Brown, 6 Vet. 
App. 91, 97 (1993).

The veteran received a Purple Heart Medal for being wounded 
in service.  Service medical records show that the veteran 
was wounded in the right leg by a bullet.  He reported that 
the wound was inflicted by a fellow soldier.  Reports from G. 
J. Fatica, M.A., L.P.A., H.S.P., indicated that he diagnosed 
the veteran as having PTSD based on the above noted in-
service injury. 

Therefore, the Board finds that the veteran's claim for 
service connection for PTSD is well-grounded.  The veteran 
has a diagnosis of the disability, which is presumed credible 
for the purpose of determining whether his claim is well-
grounded; there is evidence of an in service stressor; and a 
medical professional has connected his current disability to 
his service, again presuming the credibility of the 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  In 
this case, the veteran has been provided a VA examination 
that included psychological testing.  The Board finds that 
the record is complete and that there is no further duty on 
the part of VA to assist the veteran in developing his well-
grounded claim, as mandated by 38 U.S.C.A. § 5107(a).

One of the elements required to support a claim of service 
connection for PTSD is medical evidence establishing a 
diagnosis of the condition.  As noted above, the evidentiary 
record includes a diagnosis of PTSD from G. J. Fatica, M.A., 
L.P.A., H.S.P., indicating that the veteran was dealing with 
PTSD, delayed onset.  However, on VA examination, including 
psychological testing, it was indicated that a diagnosis of 
PTSD could not be substantiated.  To resolve the issue on 
appeal, the Board must weigh and balance the conflicting 
positions found in the medical record regarding the diagnosis 
of the veteran's disability.  The Court of Appeals for 
Veteran's Claims has held that the evaluation of the 
probative value of medical evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  See also Sanden v. Derwinski, 
2 Vet. App. 97 (1992).

The opinion diagnosing PTSD was made by an individual with a 
Master's of Art degree in an unspecified field who is 
licensed as a Physician's Assistant.  The individual also has 
a HSP certificate or degree.  Though not specified, it 
appears that this might relate to training in human services.  
While the individual refers to himself/herself as a Clinical 
Psychologist, there is no indication that the individual is 
licensed as such.   

On the other hand, the veteran was afforded an examination by 
a physician with an M.D. degree, which by its very nature 
indicates far more extensive medical education and training 
than that received by G.J. Fatica.  The VA doctor had the 
benefit of extensive psychological testing done by an 
individual with a doctorate degree in education, who is also 
a licensed psychologist.  After extensive testing, it was 
determined by the psychologist that the correct diagnosis of 
the veteran's disability was depressive disorder.  Moreover, 
the medical doctor concurred with this diagnosis.  

In summary, the opinions by the VA examiners appear to be 
more compelling as there is agreement by the two, and the 
diagnosis rendered was based not only on a clinical 
evaluation but also psychological testing.  Moreover, the 
degrees and licenses received by the VA examiners are more 
impressive than that received by the private examiner.  In 
this regard, the degrees and licenses received by the VA 
examiners indicate training in excess of that received by the 
private examiner.  Where there are "two permissible views" of 
the evidence of record, the benefit of the doubt requirement 
does not preclude the Board from making a "properly supported 
and reasoned" decision, as it does here, that a fair 
preponderance of the evidence weighs against the veteran's 
claim for service connection for PTSD.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 58 (1990).






ORDER

Entitlement to service connection for PTSD is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

